The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 5/13/22.  Claim 24 has been newly added and no claim has been cancelled. Therefore, Claims 16-24 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2009/0276089).
Regarding Claim 16, Bartholomew discloses a recovery support device (Abstract apparatus for tracking luggage during travel), comprising:
a storage unit (Abstract, part of secure network that stores customer information; [0075] part of the network that has passenger information) that stores in advance user specification information ([0075] the passenger information is on the network and each code for each piece of luggage will be linked to a particular passenger) for specifying a user ([0075] passenger) of an electronic commerce service ([0050] part of the passenger carrier’s electronic check-in service) that accepts purchase, or rental of an article by electronic commerce ([0076] luggage recognition label is purchased or rented by the passenger; Fig 9);
an extraction unit ([0076] part of the system that links identification code to passenger’s information) that extracts user specification information from the storage unit when an article is purchased, RFID transponder identification code on the label is communicated to the RFID reader, which in turn initiates the dispensing process. It is this identification code that is read and linked to the passenger's information);
a determination unit ([0076] reader) that determines whether r the article itself is a tag ([0076] reader reads the identification code on the label to determine that the purchased label is a tag article);
a storage processing unit ([0076] part of the system that stores identification code and link to passenger information) that stores, when the determination unit determines that identification code is read and linked to passenger’s information);
a reception unit (60 of Fig 10 readers throughout the airport) that receives a detection notification including the tag identification information ([0060] once the label 10 is in contact with any RFID reader 60 and identified within the secure network, the specifics of the luggage, the passenger, as well as other pertinent information becomes available on the secured network); and 
a notification unit that notifies the user and/or a system operator of the detection based on the user specification information associated with the tag identification information included in the received detection notification ([0082] the passenger's site includes flight information and access to real-time information about the location of their bag, which may be sent by way of text or voice message directly to a mobile phone when prompted or programmed to send a time message).
Regarding the new limitation of an article along with a tag, Bartholomew teaches a tag (10) in the initial embodiment, but doesn’t mention an article and a tag.
However, in a second embodiment Bartholomew teaches an article ([0048] a clasp or other attachment mechanism) along with the tag (label 11 of Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew using a clasp or attachment means with the tag in order to provide a convenient way to keep the tag fixed together with luggage that is to be tracked.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew, in view of GUPTA et al. (Gupta; US 2013/0234849), further in view of  Barwin (US 2011/0285535).
Regarding Claim 17, Bartholomew discloses an acceptance unit (dispenser 40 including 42 of Fig 4) that accepts purchase, or 
However, Bartholomew teaches tracking luggage in real time and sending notifications to the passenger ([0082]) which would be able to inform the passenger when an article is at a wrong airport or lost.
In the same field of endeavor, Gupta teaches an airport baggage tracking and notification system may include a baggage tracking system configured to track when baggage at an airport has arrived at and/or has departed from one or more locations at an airport. The baggage location notification system may be configured to cause a notification to be automatically delivered to a passenger that is transporting the baggage.
Gupta teaches an acceptance unit accepting a selection of what kind of notifications to receive (Fig 3, including “when leaving airport passenger exit” which in the case where the passenger is not with the baggage would constitute lost or stolen luggage).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew with Gupta in order to shorten the time when corrective measures are taken and, as a consequence, when the passenger receives his or her misdirected baggage, as suggested by Gupta ([0002]).
The combination doesn’t specify notifying of lost or stolen goods.
In the same field of endeavor Barwin teaches a mobile asset security, tracking and recovery system using RFID tags attached to the mobile asset, and having a unique identifier that is continuously transmitted as a radio frequency signal upon activation. A server system receives, via a communications network, registration data from a client system, the registration data including at least description data describing the mobile asset and the unique identifier for each RFID tag attached to the mobile asset, the server system further generating a report of the mobile asset being lost or stolen.
Barwin teaches a system for a passenger that sends notifications when an asset has been lost or stolen ([0034] provide the user of the detection unit 128 the exact position of the asset now reported as lost or stolen it will also on the display of the detection unit 128 give the user exact directions (mapped and data) from the location of the relevant detection unit 128 to the current up to the second location of the asset reported as lost or stolen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew and Gupta with Barwin in order to provide a system for economically tagging an asset, and for reporting, locating, and recovering that asset efficiently when the asset is lost or stolen, as suggested by Barwin ([0004]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew, in view of Gupta.
Regarding Claim 18, Gupta discloses the notification unit includes an interface that accepts a selection from among options including at least two of recovery, delivery (Fig 3 arriving at baggage pickup area), submission, and disposal (Fig 3 arriving (disposed) at airplane) of an article.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew in view of Barwin.
Regarding Claim 19, Barwin discloses the detection notification includes information indicating at least any of a place where an article was picked up/delivered or illegally used and a place where the article is stored ([0034] place where article was stolen).
19>Regarding Claim 20, Barwin discloses the notification unit sends a map showing the place to the user and/or the system operator ( [0034] display of the detection unit 128 give the user exact directions (mapped and data) from the location).

Regarding Claim 21, Bartholomew discloses a method for providing a tag that readably stores tag identification information (Abstract), the method comprising:
storing (Abstract, secure network stores customer information; [0075] network has passenger information), when tluggage recognition label is purchased or rented by the passenger) through an electronic commerce service ([0050] part of the passenger carrier’s electronic check-in service) provided from a transactionsection in a network ([0076] part of the system that stores identification code and link to passenger information), user specification information ([0075] the passenger information is on the network and each code for each piece of luggage will be linked to a particular passenger) for specifying a user of the electronic commerce service in association with the tag identification information in a storage unit of the transaction section of the network or a storage unit of a recovery support section of the network that provides the tag identification information to the transaction section of the network ([0082]  passenger’s site receives information from the network/website system; [0063] label 10 becomes activated by an RFID reader on the network once confirmation is received that payment has been made); and
providing a user with a tag (10 of Fig 1) corresponding to the tag identification information associated with the user specification information ([0076] identification code is read and linked to passenger’s information).
Bartholomew teaches a network communication system, but does not specify using servers in the network, although communication networks are generally connected by servers.
Barwin teaches a server used in conjunction with a network ([0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew and Gupta with Barwin in order to provide a system for economically tagging an asset, and for reporting, locating, and recovering that asset efficiently when the asset is lost or stolen, as suggested by Barwin ([0004]).
Regarding the new limitation of an article along with a tag, Bartholomew teaches a tag (10) in the initial embodiment, but doesn’t mention an article and a tag.
However, in a second embodiment Bartholomew teaches an article ([0048] a clasp or other attachment mechanism) along with the tag (label 11 of Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew using a clasp or attachment means with the tag in order to provide a convenient way to keep the tag fixed together with luggage that is to be tracked.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew and Barwin, further in view of Schoen et al. (Schoen; US 2008/0074265).
Regarding Claim 22, Bartholomew discloses the user specification information and the tag identification information are further stored 
Schoen et al. (Schoen; US 2008/0074265) discloses a system to protect personal property may include an electronic tag associable with a personal property item. The system may also include a controller adapted to wirelessly communicate with the electronic tag to determine a status of the electronic tag.  Schoen discloses storing tag status ([0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew with Schoen in order to help avoid the loss or theft of personal property, as suggested by Schoen ([0002]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew and Barwin, further in view of Gupta.
Regarding Claim 23, Bartholomew teaches a transaction network ([0063]) and Barwin teaches using a server with a network ([0020]), but the combination doesn’t teach a selection as to whether or not to receive a notification based on the user specification information when the article arrives at a destination.
Gupta teaches transaction server accepts a selection as to whether or not to receive a notification based on the user specification information when the article arrives at a destination (Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew with Gupta in order to shorten the time when corrective measures are taken and, as a consequence, when the passenger receives his or her misdirected baggage, as suggested by Gupta ([0002]).





Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew, in view of Gupta.
Regarding Claim 24, Bartholomew teaches a method of recovering an article (Abstract), the method comprising:
storing in advance, in a storage unit, user specification information ([0075] the passenger information is on the network and each code for each piece of luggage will be linked to a particular passenger) for specifying a user of an electronic commerce service ([0050] part of the passenger carrier’s electronic check-in service) that accepts purchase, free transfer, free lending, or rental of an article by electronic commerce ([0076] luggage recognition label is purchased or rented by the passenger; Fig 9);
extracting user specification information from the storage unit when an article is purchased, transferred free of charge, lent free of charge, or rented through the electronic commerce service ([0076] RFID transponder identification code on the label is communicated to the RFID reader, which in turn initiates the dispensing process. It is this identification code that is read and linked to the passenger's information);
determining whether or not the article is a tag target article or the article itself is a tag ([0076] reader reads the identification code on the label to determine that the purchased label is a tag article);
when a determination that the article is a tag target article or the article itself is a tag is made, storing tag identification information individually attached to the tag in the storage unit in association with the extracted user specification information ([0076] part of the system that stores identification code and link to passenger information…identification code is read and linked to passenger’s information);
receiving a detection notification including the tag identification information ([0060] once the label 10 is in contact with any RFID reader 60 and identified within the secure network, the specifics of the luggage, the passenger, as well as other pertinent information becomes available on the secured network);
notifying the user and/or a system operator of the detection based on the user specification information associated with the tag identification information included in the received detection notification ([0082] the passenger's site includes flight information and access to real-time information about the location of their bag, which may be sent by way of text or voice message directly to a mobile phone when prompted or programmed to send a time message; but doesn’t teach providing the user with an interface that accepts a selection from among options including (i) recovery of the article by the user by himself, (ii) delivery of the article through a distribution channel, (iii) submission of the article on the electronic commerce service, and (iv) disposal of the article together with other waste.
Gupta discloses the notification unit includes an interface that accepts a selection from among options including recovery, delivery (Fig 3 arriving at baggage pickup area), submission, and disposal (Fig 3 arriving (disposed) at airplane) of an article.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew with Gupta in order to shorten the time when corrective measures are taken and, as a consequence, when the passenger receives his or her misdirected baggage, as suggested by Gupta ([0002]).



Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Applicant argues that Bartholomew does not contain any disclosure regarding linking an identification code on the label to the passenger's information when luggage (as a tag target article), along with the label, is purchased or rented by the passenger.
	It is respectfully submitted that the Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., luggage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK S RUSHING/Primary Examiner, Art Unit 2685